                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                   No. 4:19-cv-169-FL

HARRY C. DAVIS, Individually and on behalf           )
of all others similarly situated,                    )
                                                     )
                      Plaintiff,                     )
                                                     )
               v.                                    )                    ORDER
                                                     )
                                                     )
                                                     )
LIBERTY MUTUAL FIRE                                  )
INSURANCE COMPANY                                    )
                                                     )
                      Defendant.                     )



       This matter is before the Court on the parties' joint motion to stay proceedings in this case

pending disposition of Accardi v. Hartford Underwriters Insurance Company, No. 42A19 (N.C.

Jan. 25, 2019). For good cause shown, the Court GRANTS the motion. The parties are

DIRECTED to alert this Court within 14 days of the disposition of Accardi. Defendant is

DIRECTED to answer or otherwise respond to Plaintiff’s Class Action Complaint (D.E. 1) within

45 days of such disposition.
                            21st day of February 2020
       SO ORDERED, this the ____


                                                     ____________________________________
                                                           Louise W. Flanagan
                                                           United States District Judge
